Amended and Restated Stock Ownership Agreement
 
This AMENDED AND RESTATED STOCK OWNERSHIP AGREEMENT, dated as of December 19,
2008 (the “Agreement”), is by and between Arbinet-thexchange, Inc., a Delaware
corporation (“Arbinet”), and the Singer Children’s Management Trust (the
“Trust”), Gary Singer (“GS”) and Karen Singer (“KS” and together with the Trust
and GS, the “Singer Entities”).
 
WHEREAS, Arbinet and the Singer Entities entered into a Stock Ownership
Agreement dated as of May 30, 2008 (the “Original Stock Ownership Agreement”);
 
WHEREAS, Arbinet and the Singer Entities desire to amend and restate the
Original Stock Ownership Agreement with this Amended and Restated Stock
Ownership Agreement in the manner set forth herein and intend that, upon
execution of this Agreement, the provisions of the Original Stock Ownership
Agreement shall be terminated and superseded in their entirety by this
Agreement;
 
WHEREAS, the Singer Entities are the beneficial owners of 4,241,608 shares of
common stock, par value $0.001 per share, of Arbinet (the “Common Stock”);
 
WHEREAS, GS acts as a consultant to the Trust;
 
WHEREAS, the Singer Entities may, from time to time, purchase additional shares
of the outstanding voting stock (as such term is hereinafter defined) of Arbinet
through open market purchases, privately negotiated transactions or otherwise;
and
 
WHEREAS, Arbinet and the Singer Entities wish to make certain agreements
regarding the Singer Entities ability to purchase additional shares of the
outstanding voting stock of Arbinet without being subject to limitations on
their ability to enter into business combinations (as such term is hereinafter
defined) with Arbinet.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto hereby agree as
follows:
 
Section 1.                      Representations.
 
(a)           Binding Agreement; Authority.
 
Arbinet hereby represents and warrants that this Agreement has been duly
authorized, executed and delivered by Arbinet, and is a valid and binding
obligation of Arbinet, enforceable against Arbinet in accordance with its
terms.  Each of the Singer Entities hereby represents and warrants that this
Agreement has been duly authorized, executed and delivered by such Singer
Entity, and is a valid and binding obligation of such Singer Entity, enforceable
against such Singer Entity in accordance with its terms.
 
(b)           Share Ownership of Common Stock.
 
The Trust hereby represents and warrants that, as of the date hereof, it is the
owner (as such term is hereinafter defined) of 4,241,608 shares of Common Stock,
and that neither it nor its Affiliates or Associates (as such terms are
hereinafter defined) own, or have any rights, options or agreements to acquire
or vote, any other shares of Common Stock.  GS hereby represents and warrants
that, as of the date hereof, he does not own any shares of Common Stock, and
that neither he nor his Affiliates or Associates (other than the Trust) own, or
have any rights, options or agreements to acquire or vote, any other shares of
Common Stock.  KS hereby represents and warrants that, as of the date hereof,
she does not own any shares of Common Stock, and that neither she nor her
Affiliates or Associates (other than the Trust) own, or have any rights, options
or agreements to acquire or vote, any other shares of Common Stock.  Each of the
Singer Entities, together with his, her or its Affiliates or Associates, is not
an interested stockholder (as such term is hereinafter defined).
 

--------------------------------------------------------------------------------


 
(c)           Capitalization.
 
Arbinet hereby represents and warrants that, at the close of business on
December 18, 2008, there were 22,579,874 shares of Common Stock issued and
outstanding.
 
(d)           Defined Terms.
 
For purposes of this Agreement, the terms “Affiliate,” “Associate,” “business
combination,” “control,” “interested stockholder,” “person,” “stock,” “voting
stock,” “owner,” “own,” and “owned” shall have the respective meanings set forth
in Section 203 of the General Corporation Law of the State of Delaware (the
“DGCL”) in effect as of the date hereof.
 
Section 2.                      Approval of Acquisitions of Common
Stock.  Subject to the due execution and delivery of this Agreement by the
Singer Entities, a committee of disinterested members of the Board of Directors
of Arbinet (the “Committee”) has approved, for purposes of Section 203 of the
DGCL, the purchase by the Trust of up to 5,141,608 shares of the outstanding
voting stock of Arbinet (the “Share Limit”).
 
Section 3.                      Stock Ownership.
 
(a)           As a condition to the approval by the Committee of the
Transaction, if, at any time during the three (3) year period from the date
hereof, the Singer Entities, together with their Affiliates and Associates,
become the owner of shares of voting stock exceeding the Share Limit, the
parties hereby agree that neither the Singer Entities nor any of their
respective Affiliates or Associates will be able to engage in any business
combination with Arbinet for a period of three (3) years following the date on
which the Singer Entities exceeded the Share Limit.  Without limiting the
foregoing, each of the Singer Entities hereby represents that any such business
combination would be null and void.
 
(b)           The restrictions contained in Section 3(a) of this Agreement shall
not apply if the Singer Entities, together with their Affiliates and Associates,
inadvertently exceeds the Share Limit (the “Inadvertent Transaction”) and (i) as
soon as practicable, but in any event within ten (10) business days of the
Inadvertent Transaction, the Singer Entities, together with their Affiliates and
Associates, divest themselves of ownership of a sufficient number of shares so
that the Singer Entities, together with their Affiliates and Associates, cease
to own more than the Share Limit, and (ii) the Singer Entities, together with
their Affiliates and Associates, would not, at any time within the three (3)
year period immediately prior to a business combination between Arbinet and the
Singer Entities, have been the owner of more than the Share Limit but for the
Inadvertent Transaction.
 

--------------------------------------------------------------------------------


(c)           The restrictions contained in Section 3(a) of this Agreement shall
not apply if the Singer Entities would be entitled to rely on the exemptions
from prohibitions on business combinations set forth in Section 203(b)(6) of the
DGCL.
 
(d)           The restrictions contained in Section 3(a) of this Agreement shall
not apply if the Singer Entities, together with their Affiliates and Associates,
become the owner of shares of the outstanding voting stock of Arbinet in excess
of the Share Limit as a result of action taken solely by Arbinet; provided, that
the restrictions contained in Section 3(a) of this Agreement shall apply if the
Singer Entities, together with their Affiliates and Associates, thereafter
acquire additional shares of voting stock of Arbinet, except as a result of
further corporate action not caused, directly or indirectly, by the Singer
Entities or their respective Affiliates and Associates.
 
(e)           Each of the Singer Entities agrees to cause its respective
Affiliates and Associates to comply with the terms of this Agreement, including
the restrictions on ownership set forth in this Section 3.
 
Section 4.                      Remedies.  Each party hereto hereby acknowledges
and agrees that irreparable harm would occur in the event any of the provisions
of this Agreement were not performed in accordance with their specific terms or
were otherwise breached.  It is accordingly agreed that the parties shall be
entitled to specific relief hereunder, including, without limitation, an
injunction or injunctions to prevent and enjoin breaches of the provisions of
this Agreement and to enforce specifically the terms and provisions hereof in
any state or federal court in the State of Delaware, in addition to any other
remedy to which they may be entitled at law or in equity.  Any requirements for
the securing or posting of any bond with such remedy are hereby waived.
 
Section 5.                      Entire Agreement.  This Agreement contains the
entire understanding of the parties with respect to the subject matter hereof,
including without limitation the Original Stock Ownership Agreement, which
understandings or agreements (if any) are of no further force or effect, and may
be amended only by an agreement in writing executed by the parties hereto.  For
the avoidance of doubt, this Agreement does not supersede or replace that
certain Settlement and Standstill Agreement dated as of July 13, 2007 by and
between Arbinet and the Trust, KS, and GS, which remains in full force and
effect in accordance with its terms.
 
Section 6.                      Notices.  All notices, consents, requests,
instructions, approvals and other communications provided for herein and all
legal process in regard hereto shall be validly given, made or served, if in
writing and sent by U.S. registered mail, return receipt requested:

         
if to Arbinet:
Arbinet-thexchange, Inc.
     
Tower II, Suite 450
     
120 Albany Street
     
New Brunswick, New Jersey 08901
     
Attention: General Counsel
         




--------------------------------------------------------------------------------


 

  with a copy to:    
Goodwin Procter LLP
 
   
Exchange Place
     
Boston, Massachusetts 02109
     
Attention: Joseph L. Johnson III
           
if to the Singer Entities:            
Singer Children’s Management Trust
     
Gary Singer
     
Karen Singer
     
212 Vaccaro Drive
     
Cresskill, New Jersey 07626
           
with a copy to:          
Andrews Kurth LLP
     
450 Lexington Avenue
     
New York, New York 10017
     
Attention: Paul Silverstein
 

 
Section 7.                      Law Governing.  This Agreement shall be governed
by and construed and enforced in accordance with the laws of the State of
Delaware, without regard to any conflict of laws provisions thereof.  The
parties, on behalf of itself and its Affiliates and Associates, hereby
irrevocably and unconditionally consent to the exclusive jurisdiction of the
courts in the State of Delaware and/or the courts of the United States of
America located in the State of Delaware for any action, suit or proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby, and agree not to commence any action, suit or proceeding related thereto
except in such courts.  The parties, on behalf of itself and its Affiliates and
Associates, hereby irrevocably and unconditionally waive any objection to the
laying of venue of any action, suit or proceeding arising out of this Agreement
or the transactions contemplated hereby, in the courts in the State of Delaware
and/or the courts of the United States of America located in the State of
Delaware, and hereby further irrevocably and unconditionally waive and agree not
to plead or claim in any such court that any such action, suit or proceeding in
any such court has been brought in any inconvenient forum.
 
Section 8.                      Counterparts.  This Agreement may be executed in
one or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.
 
Section 9.                      No Presumption Against Draftsman.  Each of the
undersigned parties hereby acknowledges the undersigned parties fully negotiated
the terms of this Agreement, that each such party had an equal opportunity to
influence the drafting of the language contained in this Agreement and that
there shall be no presumption against any such party on the ground that such
party was responsible for preparing this Agreement or any part hereof.  The
headings contained in this Agreement are for convenience purposes only and shall
not affect in any way the meaning or interpretation of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
Section 10.                     Enforceability.  If any term, provision,
covenant or restriction of this Agreement is held by a court of competent
jurisdiction to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated.  It
is hereby stipulated and declared to be the intention of the parties that the
parties would have executed the remaining terms, provisions, covenants and
restrictions without including any of such which may be hereafter declared
invalid, void or unenforceable.  In addition, the parties agree to use their
best efforts to agree upon and substitute a valid and enforceable term,
provision, covenant or restriction for any such term, provision, covenant or
restriction that is held invalid, void or unenforceable by a court of competent
jurisdiction.  Each of the Singer Entities acknowledges that this Agreement
shall be binding upon each of their respective heirs, successors and assigns,
and agrees to take all action necessary to cause this Agreement to be binding on
such persons.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, each of the parties hereto has executed this Amended and
Restated Stock Ownership Agreement, or caused the same to be executed by its
duly authorized representative as of the date first above written.

             
ARBINET-THEXCHANGE, INC.
               
By: /s/ W. Terrell Wingfield, Jr.
   
Name: W. Terrell Wingfield, Jr.
   
Title:  General Counsel
               
SINGER CHILDREN’S MANAGEMENT TRUST
         
By: /s/ Karen Singer
   
Name: Karen Singer, its Trustee
               
/s/ Gary Singer
   
Gary Singer, individually and as consultant to the
   
Singer Children’s Management Trust
               
/s/ Karen Singer
   
Karen Singer, individually
 



 